Citation Nr: 1035728	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to December 2, 2002, for a 
total rating on the basis of individual unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
in which the RO granted a total rating on the basis of individual 
unemployability (TDIU) due to service-connected disability, with 
an effective date of January 24, 2003.  The Veteran appealed the 
issue of entitlement to an earlier effective date for the TDIU.  
In a March 2007 decision, the Board granted an effective date of 
December 2, 2002, for the TDIU, and the Veteran appealed.  In 
response to a Joint Motion for Partial Remand (JMR), the Court of 
Appeals for Veterans Claims Court (Court) remanded the issue 
whether an effective date earlier than December 2, 2002, should 
be assigned to the TDIU.

In a July 2009 decision, the Board denied entitlement to an 
effective date earlier than December 2, 2002 for TDIU.  
Thereafter, the Veteran appealed that determination to the Court.  
Pursuant to a JMR, the Court, in a May 2010 Order, vacated the 
Board's July 2009 decision and remanded the matter to the Board.


FINDINGS OF FACT

1.  A formal claim for TDIU was received in March 28, 2002; there 
was no prior formal or informal claim.  

2.  The Veteran's service-connected disability, posttraumatic 
stress disorder (PTSD), was ratable at 70 percent as of March 28, 
2002, and no earlier.

3.  The Veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service- connected PTSD 
disability as of March 28, 2002, and no earlier.




CONCLUSION OF LAW

The criteria for an effective date of March 28, 2002 for TDIU 
have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.156, 3.159, 3.341, 3.400, 4.1, 4.15, 4.16, 
4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This 
notice was issued in September 2003.  

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The records satisfy 
38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
Veteran).

Earlier Effective Date for Grant of TDIU

The Veteran submitted a claim for service connection for PTSD in 
August 1995.  The RO denied that claim in October 1995.  The 
Veteran was notified of this decision and of his appellate rights 
by letter dated November 2, 1995.  He did not appeal.  Thus, the 
October 1995 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c).

In July 1998, the Veteran sought to reopen his claim.  The claim 
was denied by the RO in August 1998.  The Veteran was notified of 
this decision and of his appellate rights by letter dated August 
25, 1998.  He did not appeal, and the August 1998 rating decision 
also became final.  See 38 U.S.C.A. § 7105(c).

The Veteran has argued that his original service connection claim 
remained pending and unadjudicated.  It did not.  His claim was 
adjudicated in the final Ocotber 1995 rating decision and was 
readjudicated in August 1998.  His assertions have no merit in 
that regard.  

The Veteran again submitted a claim for service connection for 
PTSD in January 1999.  In May 2000, he was awarded service 
connection for PTSD, evaluated as 30 percent disabling, with an 
effective date for service connection and the 30 percent rating 
of April 20, 2000.  He was provided notice of this rating 
decision and his appellate rights on May 23, 2000.  The Veteran 
submitted a notice of disagreement on July 20, 2000.  In a 
September 15, 2001, rating decision, the RO increased the PTSD 
evaluation to 50 percent, with an effective date of July 20, 2000 
(the date of the notice of disagreement).  The Veteran was 
provided notice of this rating decision and his appellate rights 
on September 18, 2000.  A statement of the case addressing the 
issue of entitlement to a higher rating for PTSD was issued on 
September 17, 2001.  The Veteran did not submit a timely 
substantive appeal with the May 2000 rating decision.  Thus, that 
rating decision became final.  See 38 U.S.C.A. § 7105(c).

On March 28, 2002, the Veteran submitted a formal claim for 
increased compensation based on unemployability, VA Form 21- 
8940.  Since the Veteran was in essence requesting a higher 
rating based on his PTSD, the Board accepts that this was also a 
notice of disagreement to the September 2001 rating decision 
which has denied an increased rating for PTSD.  However, the 
Veteran has dismissed his appeal as to the matter of entitlement 
to an earlier effective date for a 70 percent rating for PTSD.  
However, the Board is mindful that the November 2001 rating 
decision is not final for the purpose of whether a 70 percent 
rating was warranted for PTSD for the purpose of assigning a 
TDIU.  

In an August 2002 rating decision, the RO denied a claim for a 
rating in excess of 50 percent for PTSD and denied a TDIU.  The 
Veteran was notified of this decision and of his appellate rights 
by letter dated August 27, 2002.  

On January 24, 2003, the RO received the Veteran's claim for an 
increased rating for PTSD; however, as noted, an appeal as to the 
November 2001 denial of an increased rating had already been 
initiated.  In addition, that correspondence also requested a 100 
percent rating for PTSD which the Board finds can be reasonably 
be construed as a notice of disagreement as to the denial of the 
TDIU.  Therefore, the matter of TDIU was not finally adjudicated 
in the August 2002 rating decision, for the purpose of assigning 
an earlier effective date.  Stated differently, there is no Rudd 
v. Nicholson, 20 Vet. App. 296 (2006), prohibition as to the 
assignment of an earlier effective date due to a final decision 
on that matter (that case is discussed further below).  

In a rating decision dated in April 2003, the RO increased the 
rating for PTSD from 50 to 70 percent, and granted the claim for 
TDIU.  The RO assigned an effective date of January 24, 2003 for 
the Veteran's 70 percent schedular rating and TDIU.  In a March 
2007 decision, the Board granted an effective date of December 2, 
2002, for the TDIU.  The matter of the proper effective date for 
a TDIU is still on appeal.  

The Court has determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning an 
effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  
The assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that: (a) Unless 
specifically provided otherwise in this chapter, the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or pension, 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefor; 
(b)(2)  The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 stated that: Except 
as otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later; (o)(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year from 
such date otherwise, date of receipt of claim.

TDIU ratings may be assigned where the combined schedular rating 
for the appellant's service-connected disabilities is less than 
100 percent and when it is found that such disorders are 
sufficient to render the appellant unemployable.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one 
such service-connected disability, it must be ratable at 
60 percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 percent 
or more with a combined rating of 70 percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A finding of total disability is 
appropriate "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

Entitlement to a total compensation rating must be based solely 
on the impact of the veteran's service-connected disability on 
his ability to keep and maintain substantially gainful work.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a TDIU case is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the veteran 
is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court 
addressed the issue of entitlement to an earlier effective date 
in a TDIU claim, and held that the applicable statutory and 
regulatory provisions, fairly construed, require the Board to 
look at all communications in the file that might be interpreted 
as applications or claims, formal or informal, for increased 
benefits and, then, to all other evidence of record to determine 
the "earliest date as of which," within the one-year prior to the 
claim, the increase in disability was ascertainable.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment because 
of economic circumstances, is not enough for a TDIU grant.  A 
high schedular rating, in itself, is recognition that the 
impairment makes it difficult to obtain and retain employment.  
The question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
veteran can, in fact, find employment.  See 38 C.F.R. §§ 4.1, 
4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, that 
is, the Veteran's ability or inability to engage in substantial 
gainful activity, has to be looked at in a practical manner, and 
that the thrust is whether a particular job is realistically 
within the capabilities, both physical and mental, of the 
appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  
Marginal employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person. Marginal employment may also be 
held to exist, on a facts-found basis, when earned annual income 
exceeds the poverty threshold.  38 C.F.R. § 4.16(a). See Faust v. 
West, 13 Vet. App. 342 (2000).

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The Federal Circuit has established that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based upon 
individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 
(2001).  In essence, Roberson establishes when a claim for 
individual unemployability must be recognized or inferred.

The regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9411 are rated according to the 
General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

In this case, the May 2000 rating decision which essentially 
denied a rating in excess of 30 percent for PTSD.  Since that 
rating decision is final, the Veteran does not meet the schedular 
criteria prior to the notification date of May 23, 2000.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated 
that a claimant can attempt to overcome the finality of a 
decision which assigns an effective date in one of two ways, by a 
request for revision of those regional office decisions based on 
clear and unmistakable error (CUE), or by a claim to reopen based 
upon new and material evidence.  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. 
§ 5109A(a) ("A decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised."); 38 U.S.C. § 5108 ("If new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."); Andrews v. 
Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a claim 
to reopen can be no earlier than the date on which that claim was 
received, 38 U.S.C. § 5110(a), only a request for revision 
premised on CUE could result in the assignment of an earlier 
effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 
(Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable 
error, the appellant] cannot receive disability payments for a 
time frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier disability 
date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a 
claim to reopen is successful and the benefit sought is awarded 
upon readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 
(2004). 

In light of the foregoing, the Board notes that in order for the 
Veteran to meet the schedular criteria for TDIU, he would need to 
be assigned a 70 percent rating for PTSD (as PTSD may be rated as 
noncompensable, 10 percent, 30 percent, 50 percent, 70 percent, 
or 100 percent).  As noted, the effective date of a 70 percent 
PTSD disability rating was at issue in this appeal until the 
Veteran voluntarily dismissed his appeal of that issue.  Thus, 
that issue can no longer be challenged here.  

As indicated above, there is a final May 2000 decision which in 
essence denied a rating in excess of 30 percent for PTSD.  PTSD 
is the only service-connected disability.  Since that decision is 
final, at the outset, TDIU was not warranted on a schedular basis 
(38 C.F.R. § 4.16(a)) prior to May 23, 2000, and the Board may 
not revisit whether the Veteran met the schedular criteria, prior 
to that date.  

With regard to extraschedular consideration, the effective date 
of service connection for PTSD was April 20, 2000.  That matter 
also is not on appeal.  Even if the Board were to find that the 
Veteran had a claim for TDIU pending between April 20, 2000 and 
May 23, 2000, which he manifestly did not, the evidence dated 
during that time period did not establish that the Veteran was 
unable to secure and follow a substantially gainful occupation by 
reason of his PTSD for extraschedular consideration per 38 C.F.R. 
§ 4.16(b).  

The Board acknowledges that there is a February 2000 private 
report of Judith R. Curry, PhD., which essentially indicated that 
the Veteran could not work and had a global assessment of 
function (GAF) of 41.  This report was received in February 2000, 
in conjunction with the service connection claim.  

A GAF rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  The Board notes that an examiner's classification of 
the level of psychiatric impairment, by a GAF score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

The private report indicated that the Veteran was unemployable 
and had a correspondingly low GAF score.  However, the Board 
finds that the receipt of that report was not inherently a 
request for TDIU since there was no service-connected disability 
at that time.  Thus, a claim for TDIU is not recognized or 
inferred.  That private report was sent in support of the service 
connection claim.  Service connection was subsequently 
established effective April 2000.  Similarly, a VA outpatient 
record dated in April 2000, more nearly contemporaneous to when 
service connection was established, provided medical findings and 
indicated that the Veteran had a GAF of 65, indicative of mild 
impairment and not indicative of unemployability.  Thus, there 
was a variety of factors used in rating the PTSD, including the 
private and VA medical evidence.  None of that evidence is 
considered a pending formal or informal claim for PTSD.  Thus, 
there was no pending claim for TDIU so even if there would have 
been favorable evidence as well as negative evidence of record at 
that time, there was no TDIU claim pending.  The pending claim 
was for service connection.  

Therefore, the Board must consider when a claim, formal or 
informal, for TDIU was received from May 23, 2000 forward.

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA treatment 
or hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be accepted 
as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see 
also 38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155(c) provides that 
when a claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. § 
3.157 provides that once a formal claim for compensation has been 
allowed, the date of outpatient or hospital examination will be 
accepted as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

A review of the subsequent VA outpatient records, which may be 
considered informal claims, does not reflect any suggestion of 
unemployability due to PTSD, prior to the March 2002 date of the 
formal claim.  

With regard to VA examinations, the Veteran was afforded a VA 
examination in April 2001.  At that time, the Veteran was 
cognitively intact with regard to his orientation and memory.  He 
did not demonstrate nor talk about any obsessive or ritualistic 
behavior which interfered with his routine activities.  His rate 
and flow of speech was mildly pressured, but not irrelevant or 
illogical.  He had no obscure speech pattern.  He did have 
recurrent, perhaps 3-4 times per week, panic attacks, which 
lasted from a few minutes to 20-30 minutes.  He would take Xanax.  
He had been extremely depressed, but had given up his suicidal 
ideation.  He had in the past impaired impulse control with 
aggressive impulses, but did not seem to currently have that 
difficulty.  He feared that he would have it he was very involved 
with the population.  His sleep was impaired, but improved with 
medication.  He did have infrequent, dangerous dreams about 
wartime activities.  Overall, he was not able to function well 
because of both physical and emotional difficulties.  It was 
noted that he was very isolated socially and was unable to work 
due to physical problems which had occurred within the last two 
years on the job, when he severely injured his back and neck.  
The diagnoses were PTSD and major depressive episode.  His Axis 
III diagnosis was residual from gunshot wound, neck and back pain 
from job injury.  His Axis IV diagnosis was moderate in that he 
was isolated from the public, but he did have contact with his 
son and mother.  He had had financial difficulties, work 
disruption, temper outbursts, and previous suicide attempt.  The 
GAF was 35.  

The Veteran's GAF indicated some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school).  The Veteran's mental status 
testing did not reveal impairment in reality testing or 
communication.  It was noted that the Veteran did have impairment 
in several areas, such as work and mood.  He was severely 
depressed.  He was also unable to work due to a work-related 
injury.  The Board points out that the examiner specified that 
the unemployability was due to the Veteran's physical 
disabilities.  Thus, while the Veteran had a low GAF score, the 
examination report identified the reason for the inability to 
work.  His PTSD and major depression were noted to be moderate 
and the reason why was described.  The term "work disruption" 
is not the equivalent of inability to work and work impairment is 
certainly considered in the various PTSD ratings.  The examiner 
specifically noted the reason why the Veteran was unemployed.  It 
is inconsistent that the examiner would not list PTSD as the 
reason for unemployment if it was in fact the reason at that 
time, when the VA examiner did delineate the reason.  

Thus, this April 2001 VA examination was not an informal claim 
for TDIU and did not establish unemployability due to PTSD.  

Evidence from the Social Security Administration consists 
primarily of VA records and was received after March 2002.  

Private medical records may not serve as informal claims.  
Further, they were received after the March 2002 formal 
application for TDIU, from Dr. Curry.  The new evidence indicated 
the following.  Dr. Curry stated that the Veteran met the 
criteria for PTSD in an April 2000 statement.  In a September 
2000 statement, Dr. Curry indicated that her testing could be 
used in evaluating the Veteran's application for a Driver's 
License.  A copy of the prior February 2000 evaluation was also 
submitted.  The Board accepts that this evaluation advanced that 
the Veteran was unemployable, even though it was already of 
record.  

In sum, there was no formal or informal claim for a higher rating 
for PTSD or for TDIU following the May 2000 final decision and 
before the formal claim of TDIU received in March 2002.  The 
schedular criteria were not met and there was no formal or 
informal claim for TDIU prior to March 2002 on the basis that the 
Veteran's service-connected PTSD precluded employment, on an 
extraschedular basis.  As such, there is no basis for an earlier 
effective date based on the theory that there was a claim pending 
for TDIU, prior to the recognized March 2002 formal claim under 
either 38 C.F.R. § 4.16 (a) or (b).

The Board must also consider if the evidence showed that the 
Veteran was unemployable during the one year period prior to the 
March 2002 TDIU application (the formal claim).  However, the 
Board finds that it was not factually ascertainable that the 
Veteran was unemployable during that time.  Although the earlier 
February 2000 private evaluation reflected unemployability due to 
PTSD, subsequent VA records did not.  Significantly, the April 
2001 VA examination showed that unemployability was due to 
orthopedic disabilities, not PTSD.  His PTSD was described as 
being moderate.  That VA examination report falls within the one 
year window for consideration and reflected that level of 
disability of the PTSD at that time and is more probative as to 
the current level at that time than an earlier report which was 
not within the one year window.  Neither VA nor private records 
also dated within the one year period show otherwise.  

The date of December 2, 2002 has been assigned as the effective 
date of the TDIU.  As noted, the formal claim was received on 
March 28, 2002.  Although the effective date matter was 
adjudicated in August 2002, the Board has found that the rating 
decision was not final and the claim remained pending.  As such, 
there is no Rudd prohibition for assigning an effective date back 
to the date of claim (as noted, an earlier effective date before 
March 28, 2002 is not warranted).  

In his application, the Veteran indicated that he was unable to 
work.  He was examined by VA in June 2002.  The examiner noted 
that the past history of unemployment was due to the work-related 
orthopedic injury.  Mental status examination revealed that the 
Veteran was oriented times three.  His mood was "okay."  His 
affect was slightly blunted.  His concrete thinking was good.  
Abstract thinking and recall were fair.  Memory was good and 
speech was clear and comprehensible.  He denied suicidal and 
homicidal ideation as well as paranoia.  He did not appear to be 
responding to imperceptible stimuli.  His attention span and 
concentration were poor.  Social judgment was fair and formal 
judgment was good.  Insight and reliability were good.  T

he Axis I diagnoses were PTSD, chronic, major depression, severe, 
recurrent, without psychosis, and pain disorder; the Axis II 
diagnosis was personality disorder, not otherwise specified; the 
Axis III diagnosis listed his orthopedic and other disabilities; 
his Axis IV diagnosis indicated that the level of his 
psychosocial stressors was severe, including his psychiatric 
symptoms; his GAF was 60/80.  

The examiner also related that the major depression to service.  
The examiner indicated that the PTSD and major depression 
symptoms had significantly impacted the Veteran's emotional well-
being, interpersonal relationships, ability to sustain marriages 
(resulting in 4 divorces), poor social adaption, and strain of 
his relationships with family members.  The examiner indicated 
that these symptoms had somewhat diminished over the years, but 
nonetheless persist.  

In affording the Veteran all reasonable doubt, the Board finds 
that the Veteran met the criteria for a 70 percent on this 
examination.  The VA examiner characterized the Veteran's overall 
psychiatric impairment as severe and related the major depression 
to service.  While his GAF reflected a higher functioning level, 
the Board will accept that the Veteran had difficulty in adapting 
to stressful circumstances, including work or a worklike setting, 
due to the level of his psychosocial stressors, based on the 
description of there being severe impairment, as contrasted to 
the prior characterization of the impairment level as moderate 
(on the prior VA examination).  This is the requirement for a 70 
percent rating.  

Also, the Board accepts that the Veteran exhibited this severe 
level of functioning when he applied for TDIU on March 28, 2002, 
and the later VA examination substantiated the allegations.  The 
reduced functioning level was also later confirmed in subsequent 
records, including a January 2003 private report of Dr. Curry 
(indicating that the Veteran was seen on December 2, 2002 which 
was the basis for the previously assigned effective date) and a 
March 2003 VA examination.  

Based on the evidence cited above, the Board finds that the 
Veteran's service-connected PTSD precluded him from engaging in 
substantially gainful employment, from March 28, 2002, the date 
of his formal claim for TDIU.  








	(CONTINUED ON NEXT PAGE)




However, there was no earlier claim and one year prior to that 
date, it was not factually ascertainable that the Veteran was 
individually unemployable as the April 2001 VA examination showed 
a higher level of functioning due to PTSD and unemployability due 
to physical disabilities, as previously noted.  

Accordingly, the Board finds that an effective date of March 28, 
2002, but no earlier, for TDIU, is warranted.  


ORDER

An effective date of March 28, 2002, is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


